ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 12-366, concluding on the record certified to the Board pursuant to Rule l:20-4(f) (default by respondent) that *595HAMDI M. RIFAI, formerly of ROCHELLE PARK, who was admitted to the bar of this State in 1994, and who has been suspended from the practice of law since March 9, 2011, pursuant to Orders of the Court, should be suspended from practice for a period of one year for violating RPC 8.1(b) (failure to cooperate with disciplinary authorities) and RPC 8.4(d) (conduct prejudicial the administration of justice);
And good cause appearing;
It is ORDERED that HAMDI M. RIFAI is suspended from the practice of law for a period of one year and until the further Order of the Court, effective immediately; and it is further
ORDERED that respondent shall not be reinstated to the practice of law until he has complied with the conditions ordered by the Court on January 20, 2011, and June 29, 2011; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule l:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule l:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.